DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1, 3, 7-8, and 10 are amended while claim 9 is cancelled leaving claims 1-4, 7-8, and 10-13 pending in the current application and examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-8, and 10-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "in an immediate vicinity of the melting" in claims 1 and 10 is a relative term which renders the claim indefinite.  The term "immediate vicinity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  While “immediate vicinity” is mentioned in paragraphs [0037] and [0079] of the specification, these recitations do not define how close the process gas must be to the melting of the metal starting material when extracted from the processing chamber to meet the claim limitations. Immediate .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2774703 A1 of Wiesner in view of DE 202016004832 U1 (with provided English translation) of the ‘832 patent and Electroanalytical Sensor Technology. Ch 7. Intech. (2013) of Power.
As to claims 1, 2, 4, 7, 10, and 11 Wiesner discloses an apparatus for producing three-dimensional work pieces in a process chamber (Wiesner, abstract). Wiesner discloses a applying a raw material powder where the raw material powder is preferably a metallic powder (Wiesner, paragraph [0006]). Wiesner discloses selectively irradiating electromagnetic or laser source (Wiesner, paragraph [0007]).
Wiesner discloses an Argon gas source provided to the process chamber (Wiesner, paragraph [0041]; see also Fig 1, 40). Wiesner further discloses that the oxygen concentration of the gas stream exiting the process chamber is measured by means of an oxygen sensor (Wiesner, paragraph [0042]; see also Fig 1, 50). Wiesner discloses a further oxygen sensor to detect the oxygen content in the gas stream discharged from the process chamber via the circuit line (Wiesner, paragraph [0044]; see also Fig 1, 58). Wiesner also discloses that the control device may interrupt the irradiation of the raw powder when a concentration of a component of the gas stream exceeds a predetermined threshold value (Wiesner, paragraph [0033]). 
Wiesner does not explicitly disclose extracting a portion of the process gas stream at a location in the processing chamber in an immediate vicinity of the melting (see 112(b) rejection above concerning immediate vicinity) and level with a plane on which a most recently deposited of the metal starting material is located for the process gas stream to flow past where the metal starting material is melted. 
However, Wiesner does disclose a further oxygen sensor to detect the oxygen content in the gas stream discharged from the process chamber via the circuit line and Wiesner notes that the circuit line includes a filter (56) indicating that the process gas is taken extremely close to the melting if there is a need to filter out particulates from the process gas (Wiesner, paragraph [0044]; see also Fig 1, where the oxygen sensor is 58 and the gas that is removed from the chamber is returned via line 52). While Wiesner does not explicitly state that the location of extracting the process gas stream is level with a plane on which a most recently metal starting material is located, Wiesner’s circuit line is situated close to the powder bed where the metal powder is melted to create a finished part (Wiesner, Fig 1). As the desire in 
Further, it should be noted that there is no patentable distinction to the mere rearrangement of parts when the rearrangement would not have modified the operation of the device, see MPEP 2144.04 (VI)(C); and in this case Wiesner discloses stopping production if a threshold of oxygen is exceeded (Wiesner, paragraph [0033]). Thus, it would have been obvious to one of ordinary skill in the art to extract the process gas from the location of melting level with a plane on which a most recently deposited one of the metal starting material is located due to the disclosure in Wiesner, as Wiesner’s disclosed location of drawing out the process gas would have the same effect of determining the oxygen content at the point of melting, thereby preventing undesired oxidation reaction (Wiesner, paragraph [0044]). 
Wiesner also does not explicitly disclose where the second oxygen sensor responds in a different amount of time than the first oxygen sensor. 
Further Wiesner does not explicitly disclose where the first oxygen sensor is a lambda probe nor where the second oxygen sensor is a chemical cell. 
The ‘832 patent relates to a gas monitoring system for monitoring a gas concentration in an additive manufacturing apparatus (‘832 patent, paragraph [0001]). The ‘832 patent discloses a construction material where all powders or powder mixtures can be used including metal powder (‘832 patent, paragraph [0073], see also ‘832 patent Fig 1 where 13 is the unsolidified building material). The ‘832 patent discloses a laser melting apparatus for producing a three-dimensional object by additive manufacturing (‘832 patent, paragraph [0071]). The ‘832 patent also discloses a gas monitoring system comprising a first and a second gas sensor (‘832 patent, 2-based gas sensor (‘832 patent, paragraph [0022] where a ZrO2-based gas sensor is a lambda probe). The ‘832 patent teaches that these sensors have a wide measuring range, high accuracy, low response times, low temperature dependence, low heating-up time, low cross-sensitivity to other gases, long service life and simple adjustability (‘832 patent, paragraph [0024]).
As Wiesner discloses using oxygen sensors, but is silent as to the type of sensors used, one of ordinary skill would naturally look to the art to determine an appropriate sensor to use. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a ZrO2-based gas sensor as taught by the ‘832 patent to the method disclosed by Wiesner, thereby using a sensor having a wide measuring range, high accuracy, low response times, low temperature dependence, low heating-up time, low cross-sensitivity to other gases, long service life and simple adjustability (‘832 patent, paragraph [0024]).

With respect to the second oxygen sensor comprising a chemical cell, the ‘832 patent teaches the use of amperometric gas sensors, potentiometric (Nernst probes), resistive, paramagnetic, capacitive, optical, thermo-physical, thermal, biochemical, and / or gravimetric measuring methods (‘832 patent, paragraph [0025] meeting the claim limitation where the oxygen sensor is a chemical cell).

As Wiesner discloses using oxygen sensors, but is silent as to the type of sensors used, one of ordinary skill would naturally look to the art to determine appropriate sensors to use. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute a biochemical sensor as taught by the ‘832 patent to the method disclosed by Wiesner, thereby using a low cost analytical tool (Power, pg. 151, first paragraph in section 4.1) as well as enabling the ability to detect one specific species even in the presence of a number of other chemical species or interferents as all electrochemical sensors exhibit a high degree of selectivity (Power, pg. 156, first paragraph in section 4.4).
Further, if a lambda probe and a biochemical cell are used, the first oxygen sensor would have a faster response time than the second oxygen sensor to the oxygen content, thereby responding in a different amount of time.

As to claim 3, the ‘832 patent discloses that the sensors are designed to detect the gas concentration of oxygen in a process environment (‘832 patent, paragraph [0013]). The ‘832 patent further discloses that the sensor assembly may also include oxygen selective sensors (‘832 patent, paragraph [0018]).

As to claim 8, Wiesner discloses that the control device controls the first and the second valve arrangements in dependence on an oxygen concentration of the gas stream exiting the pressure chamber (Wiesner, paragraph [0049]). Wiesner discloses that this creates a controlled 

As to claim 12, as the combination of Wiesner and the ‘832 patent disclose using a biochemical sensor as claimed, it would operate at below 500°C, this being the broadest reasonable interpretation of claim 12.

As to claim 13, Wiesner does not explicitly disclose that a separate analysis device is provided for each of the first and second oxygen sensors.
Wiesner does disclose a control device (48) that controls the first and second valve arrangement (Wiesner, paragraph [0048]; see also Fig 1).
However, the ‘832 patent teaches use of a first and second threshold value switch that are connected to the first and second gas sensor respectively (‘832 patent, claim 1; see also Fig. 2 where the switches are 104 and 105 attached to sensors 31 and 32). The ‘832 patent teaches that the use of multiple switches is desirable because it combines the potential of a redundant system since at least two gas sensors are provided and the two threshold switches must be closed for operating the manufacturing device as well as providing continuous documentation and monitoring (‘832 patent, paragraph [0010]).
As Wiesner is silent on how the controller works and the ‘832 patent teaches using separate threshold value switches, it would have been obvious to one of ordinary skill in the art at the time of filing to add separate switches to each oxygen sensor as taught by the ‘832 patent to the apparatus disclosed by Wiesner to create a redundant system as well as providing continuous documentation and monitoring (‘832 patent, paragraph [0010]).

Response to Arguments
Applicant's arguments filed August 3, 2021 have been fully considered but they are not persuasive. 
With respect to the 103 rejection over Wiesner, applicant has amended claims 1 and 10 to include that the extraction of the process gas stream occurs in “an immediate vicinity of the melting and level with a plane on which a most recently deposited one of the metal starting material is located” (Applicant’s remarks, pg. 7-8). It is noted that this language of “immediate vicinity” was rejected in the Final Rejection mailed April 16, 20202 as being an indefinite relative term. As this is a relative term, immediate vicinity could denote microns or millimeters from the melting, or possibly refer to merely being within the additive manufacturing enclosure. All of these distances could be considered within the “immediate vicinity” of the melting. As it is not clear what the scope of this term encompasses, the 112(b) rejection is again made. 

Applicant takes issue with the office’s position that the position of a filter in the circuit line leaving the process chamber leads to the conclusion that this line must be close to the melting if there is a need to filter particulates from the process gas (Applicant’s remarks, pg. 8, last paragraph). Applicant argue that it is well known to a person of ordinary skill in the art to have a filter in an exhaust line for reasons of safety and thus the presence of a filter does not suggest the location of extraction elements (Applicant’s remarks, pg. 8 last paragraph – pg. 9 first paragraph). 
However, the circuit line in Wiesner is not an exhaust line. Wiesner clearly discloses in Figure 1 that this is a closed circuit and the gas removed from the build chamber is returned to the chamber. As the gas stays a part of the closed system, there is not a danger of fumes or combustible material being exposed to the outside through this line. Further, if protection concerning exhaust was desired, a filter should be placed on the exhaust line, as Wiesner discloses (see Fig 1 where a filter 78 is on the gas stream exiting the chamber). Therefore, the 

With reference to Figure 1 of Wiesner, Applicant argues that Wiesner states that the location of the first and second lines are determined by specific densities of the first and second gases supplied to the chamber and Wiesner discloses that the circuit line exiting the chamber is above the gas inlet 62 and therefore the place of extraction is not in the immediate vicinity nor level with a plane on which the metal starting material is located (Applicant’s remarks, pg. 9). 
First, as noted above, “immediate vicinity” is a relative term, see 112(b) rejection above. While this is unclear, as Wiesner discloses a circuit line that is close to the building area (Wiesner, Fig. 1; where the circuit line is 52) this would meet the limitation of being in the immediate vicinity.
While applicant points to Wiesner’s teachings concerning specific densities of the gases to the placement of the passageways, this does not relate to the circuit line that contains the oxygen sensors. The first gas passageway is for supplying a first gas and a second gas passageway is for discharging from the chamber a second gas prior to applying the first gas (see Wiesner, paragraph [0044]). The difference in densities is important in that Wiesner discloses adding a heavier inert gas that is being used to purge air from the chamber. Thus the location of these lines is important due to the desire to purge air (and thus oxygen) from the apparatus, but this importance does not relate to the circuit line which is being used to take samples. Wiesner is not taking samples in relation to the different densitites of the gases in the apparatus, it is taking process gas samples to detect undesired oxidation. Thus there is not teaching away from the circuit line being level or nearly so with the powder bed. 
Wiesner discloses a circulation line that if not level with the plane that the additive manufacturing is taking place on, it is extremely close to this plane. Wiesner notes that the desire is to prevent undesired oxidation reactions upon irradiating the raw material powder 

Further, the MPEP notes that there is no patentable distinction to the mere rearrangement of parts when the rearrangement would not have modified the operation of the device, see MPEP 2144.04(VI)(C). As Wiesner discloses that their purpose is preventing undesired oxidation (Wiesner, paragraph [0044]) and stopping production if a threshold is exceeded (Wiesner, paragraph [0033]) this rearrangement of parts would not have modified the operation of the device.

While applicant asserts that the most accurate result comes from the immediate vicinity and a plane level with the metal starting material (Applicant’s remarks, pg. 9, last paragraph), applicant does not point to any data to back this assertion. Immediate vicinity is a relative term and it is unclear how that relates to where the sample is taken from and how this distinguishes from Wiesner. Further, it is not clear how a slight difference in the height of the plane from which the sample is taken affects the result. Applicant’s assertion concerning this difference is made without evidentiary support.
	In summation, while Wiesner does not explicitly disclose the circuit line being on a level plane with the build material, its disclosed line is in the immediate vicinity and the circuit line is close to this plane. As there is no established difference in the operation of the device by this arrangement, the current claims are obvious in view of Wiesner, see MPEP 2144.04(VI)(C).

	Regarding the first and second oxygen sensors in claims 1 and 10, applicant argues that the analogy to the time for electrical signals to travel to the controller is inaccurate as the amended claims make clear that the subject matter of the claims is directed to the amount of 
	It is agreed that this amendment overcomes this basis for rejection. However, the overall rejection is maintained with Wiesner in view of the ‘832 patent and Power.

	Applicant also argues that the ‘832 patent teaches that the multiple gas sensors to be of “identical construction” to exclude errors and the identical mode of operation disclosed in the ‘832 patent is not what is being claimed (Applicant’s remarks, pg. 10 last paragraph – pg. 11 first paragraph).
	This is not a correct interpretation of the teachings of the ‘832 patent. The ‘832 patent clearly states that the first and second sensor can be of different construction (‘832 patent, paragraph [0008]; see also claim 3 which is a dependent claim and notes the identical construction of the sensors meaning that the ‘832 patent is disclosing where the sensors are not of identical construction). The ‘832 patent merely discusses advantages relating to identical construction of the sensors, it does not discount or teach away from using different sensors. 
	“The use of patents as references is not limited to what the patentees describe as their
own inventions or to the problems with which they are concerned. They are part of the
literature of the art, relevant for all they contain.”  A reference may be relied upon for all
that it would have reasonably suggested to one having ordinary skill the art,
including non-preferred embodiments, see MPEP 2123.
	As Power provides a rationale for selecting a chemical cell, it would have been obvious to select a lambda probe and a chemical cell from the reasons stated in the rejection above. As there is a rationale for having sensors of different types, they naturally would respond in different amounts of time, thereby meeting the claim limitations.
	
. 
In response to applicant's argument that concerning the accuracy ratings of the sensors not being recognized in the ‘832 patent, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	As the patentability of the other dependent claims has not been argued separately, they are maintained for the reasons stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        

/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733